220 F.2d 749
AMERICAN ROLBAL CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 210.
Docket 23398.
United States Court of Appeals, Second Circuit.
Argued March 10, 1955.
Decided March 29, 1955.

Petition for review of a decision of the Tax Court of the United States; Arundel, Judge.
Gustave B. Garfield, New York City, for petitioner.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Hilbert P. Zarky and Meyer Rothwacks, Special Assts. to the Atty. Gen., for respondent.
Before MEDINA and HINCKS, Circuit Judges, and BURKE, District Judge.
PER CURIAM.


1
We affirm on the Findings of Fact and Opinion below entered on October 7, 1954.